 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELVIS JONES,                                      No. 2:18-cv-2780-MCE-EFB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    M. DOUCETTE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On May 22, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915A. The court found service appropriate as to defendants Doucette and Tran, and granted

20   plaintiff thirty days to either return documents necessary to effect service of process on those

21   defendants, or to file an amended complaint to cure the deficiencies identified in the other claims.

22   ECF No. 7. The order warned plaintiff that failure to comply would result in a recommendation

23   that this action be dismissed. The time for acting has passed and plaintiff has not submitted the

24   appropriate materials necessary for service or an amended complaint.

25          Accordingly, it is RECOMMENDED that this action be DISMISSED. Fed. R. Civ. P.

26   41(b); E. D. Cal. Local Rule 110.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: July 17, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
